      Case 2:20-mj-02585-DUTY Document 10 Filed 06/08/20 Page 1 of 1 Page ID #:21
                                                                                                                                           "~-.-~
                                                                                                                                   FILcn
                                                                                                                        CLERK,
                                                                                                                         r     U.S, DI.,Tt~'^
                                                                                                                                             TCOURT
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA                                                   ~ -~I ~ a

 UNITED STATES OF AMERICA,                                                ~   CASE NUMBER:
                                                                                                                       ;vr~,,
                                                         PLAINTIFF                                                 y              `7F Ir•r ~F
                                                                          ~                             2~-2$g5M                                CALIFORNIA
                               V.                                                                                                                  CEPUTY.


XIN WANG
                                                                                              WAIVER OF RIGHTS
                                                                                           (OUT OF DISTRICT CASES)
                                                      DEFENDANT.


       I understand that C arges are pen ' gin the N~r~~    District of ~f~r~~'~'
alleging violation of    ~~ ~ ~54~    ~+                and that I have been arrested in this district and
                           (Title and Section /Probation /Supervised Release)
taken before a United States Magistrate Judge, who has informed me of the charges} and my rights to:
      (1)      have an identity hearing to determine whether I am the person named in the charges;
      (2)      arrival of process;

-Check one only-

❑        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3)   have a preliminary hearing (unless an indictment has been returned or an information filed) to
             determine whether there is probable cause to believe an offense has been committed by me,the
             hearing to be held in this district or the district of prosecution; and
        (4)  request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
            held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
            there is probable cause to believe I have violated the terms of my probation/supervised release.

         I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

         ❑         have an identity hearing
                   arrival of process
         ❑         have a preliminary hearing
         ❑         have an identity hearing, and I have been informed that I have no right to a preliminary hearing
                   have an identity hearing, but I request that a p iminary Baring be held in the prosecuting
                   aistri~t.                                                            c~ b~,~na.C~
                                                                                                            l
                                                                   Def

                                                                     ~~a~`~~~
                                                                   Defense Counsel                                 /I

                                                                                                                           .'.:..~u~ ~~~        6~OOL1l~;iJ
Date:          ~        ~~
                                                                   Unit       fates   agistrate Judge


I have translated this Waiver to the defendant in the                                         r~ ✓~                             language.
                                                                                                   ~J Cdr► ~aP.~u.Ct
                                                                                                   ~
Date: ~ `~°                                                                                                        v~n~.l~ohn t~'I(YY1
                                                                   Interpreter(if required)                                 ~~~~~„



M-14 (09/09)                            WAIVER OF RIGHTS (OUT OF DISTRICf CASES)
